EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendments to Claims 
In claim 6, line 3 replace “1.0 x 105 to 7.0 to 105” with “1.0 x 105 to 7.0 to 105”.

In claim 6, line 5 replace “4.0 x 104 to 1.3 to 106” with “4.0 x 104 to 1.3 to 106”.

In claim 7, line 3, replace “2.0 x 105 to 1.1 x 106” with “2.0 x 105 to 1.1 x 106”.



REASONS FOR ALLOWANCE
Claims 1-14 are allowed.

In claims 6 and 7, the superscripts were unintentionally removed in the preliminary amendment on 5/28/20.   It is clear that this was intentional because (1) no claim markings showing the change are shown in the preliminary amendment (2) the specification also has the superscripts, (3) the molecular weights wouldn’t make sense without the superscripts given that the molecular weights would be too small and (4) 

Claims 1 and 12 recite a composition and a method of making the composition comprising two properties (I) the insoluble content in ortho-dichlorobenzene at 140 oC and (II) the isothermal crystallization time at 130 oC.  Both of these properties are rarely cited in the art and never recited together.  
For example, US 2019/0232627 and US 6,143,813 both recite (II) but not (I), among other things.  Likewise, US 2010/0280153 recites (I) but does not recite (II), among other things.
It is known that the crystallization time is tied to the propylene content, ethylene content and rubber content.  See paragraph 73, 77 and 52 of US 2009/0270561.
Further, it is known that the measure of blockiness can be measured via the solubility in a solvent such as ortho-dichlorobenzene.  See paragraph 27 of US 2013/0281641.
Nevertheless, arriving at the claimed specific values and the combination thereof is given little guidance in the art.  There is no motivation, suggestion or teaching how to simultaneity modify (I) and (II) and arrive at the claimed invention.  Further, there is no evidence of record to show that similar compositions (e.g. EP 2,886,599) naturally have or don’t have the claimed properties (I) and (II).   



The following art is made of record:

Structure searches have been performed with the program STN Express and Scifinder; the search results are made of record. However, no additionally relevant references were retrieved.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764